ORDER
This appeal seeks review of orders of the trial court granting motions for partial summary judgment and to dismiss the Third Amended Fourth Party Complaint. Rule 1.100, Florida Rules of Civil Procedure, requires that all motions “shall state with particularity the grounds therefor” and rule 1.140 requires that motions to dismiss shall state “the grounds on which any of the enumerated defenses are based and the substantial matters of law intended to be argued shall be stated specifically and with particularity.” Rule 1.510 requires that a motion for summary judgment “shall state with particularity the grounds upon which it is based and the substantial matters of law to be argued.” Appellate review of orders granting such motions requires the court to consider such grounds. The record on appeal in this case contains 847 pages of pleadings and transcripts of hearing. The record on appeal in case number BO-26, which is included in this appeal by order of this court dated July 1, 1988, contains over 1400 pages, excluding trial transcripts and depositions. Rule 9.210, Florida Rules of Appellate Procedure, requires that “references to the appropriate pages of the record or transcript shall be made” by the parties in their briefs on appeal. Our review of the briefs filed by the parties in this cause reveals that the statement of the case and facts fail to contain appropriate references to the record sufficient to permit the court to identify the precise motions and orders being referred to. Instead, the statements of the case and facts dwell too much upon matters argued to the trial judge during hearings on various motions, some of which are not the subject of this appeal and do not appear to be relevant to our review of the appealed orders. None of the briefs identifies the specific grounds of the motions that were granted or directs argument to those specific grounds. This court has neither the time nor disposition to cull through such lengthy records in an attempt to locate the relevant motions and orders. It is, therefore,
ORDERED that the briefs of both parties are stricken for failure to comply with the requirements of Rule 9.210(b)(3), Florida Rules of Appellate Procedure. Appellant shall have twenty (20) days from the date of this order within which to serve an amended brief complying with the require*1050ments of the rule. Appellee shall have twenty (20) days after service of appellant’s brief within which to serve its answer brief, which likewise shall comply with the rules.
IT IS FURTHER ORDERED that the oral argument of this cause, heretofore set for 9:00 a.m., Tuesday, October 11, 1988, is canceled.